Exhibit 10.20
OMNIMMUNE CORP.
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 20th day of
June 2008 by and between Omnimmune Corp., a Texas corporation (“Company”), and
Alex Krichevsky, DVM, Ph.D., a resident of the State of Pennsylvania
(“Executive”).
 
RECITALS
 
WHEREAS, Company's board of directors (the “Board”) has determined that it is in
its best interest to enter into a written employment agreement with Executive;
and
 
WHEREAS, Executive desires to accept the terms and conditions of this Agreement
in exchange for the benefits offered hereunder.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.  
EMPLOYMENT TERMS AND DUTIES

 
1.1           Employment.  Upon and coincident with the Effective Date (as
defined below), Company agrees to employ and Company hereby employs Executive,
and Executive hereby accepts employment by Company, upon the terms and
conditions set forth in this Agreement.
 
1.2           Duties.
 
1.2.1                      In General.  Executive shall serve as Company's
Executive Vice President and Director of Research & Development.  In such
capacity, Executive shall report to Company’s President and CEO or designee.  In
any one of such capacities, Executive shall perform the duties and
responsibilities customarily performed by an individual with such titles and as
may otherwise be assigned to him from time to time by Company (the
“Services”).  Except as otherwise provided in Section 1.2.2, below, during the
term of Executive's employment hereunder, Executive shall devote his full
working time and efforts to the performance of his duties and the furtherance of
the interests of Company and shall not be otherwise employed.
 
1.2.2                      Other Activities.  Except as otherwise agreed upon by
Company, Executive shall devote all of Executive's business time, energy and
skill to performing the Services and shall perform the Services diligently,
faithfully and to the best of Executive's abilities.  Notwithstanding the above,
Executive may serve as a director or trustee of other organizations, or engage
in charitable, civic, and/or governmental activities, provided that any such
services and activities do not interfere with Executive's ability to perform his
duties under this Agreement and that Executive obtains written consent for all
such activities from Company, which consent will not be unreasonably withheld,
which Executive shall be free to pursue at no more than 5% of his business
time.  Consistent with the foregoing, Executive may engage in personal
activities, including, without limitation, personal investments, provided that
such activities described under this Section 1.2.2 do not interfere with
Executive's performance of the Services or any other of Executive's written
agreements with Company.
 
1.2.3                      Compliance with Policies.  Subject to the terms of
this Agreement, during the Term, Executive shall comply in all material respects
with all Company policies and procedures applicable to employees of Company
generally and Executive specifically.  In connection with and as a condition to
this Agreement, Executive and Company shall enter into as of the Effective Date
that certain Statement of Additional Terms and Conditions Relating to Employment
Agreement substantially in the form attached hereto as Exhibit A, which is
incorporated herein and made a part hereof, and Assignment, a form of which is
attached thereto (together, the “Statement”).
 
1.3           Employment Term.  Company agrees to employ Executive pursuant to
the terms of this Agreement, and Executive hereby accepts employment with
Company, upon the terms set forth in this Agreement, for the period commencing
upon and coincident with the 1st day of May 2008 (the “Effective Date”) and
ending upon the earlier of:
 
(a)           Expiration Date.  That date which coincides with the last day of
either the Initial Term (as defined below) or the Renewal Term (as defined
below), as the case may be (such date shall be referred to as the “Expiration
Date”) (For purposes of this Agreement, the phrase “Initial Term” shall mean
that period from the Effective Date through and including the fourth anniversary
of the Effective Date; and the phrase “Renewal Term” shall mean each consecutive
twelve month period immediately following the Initial Term, during which period
this Agreement shall automatically renew on the same terms and conditions hereof
and without any further act on the part of either party, provided, however, that
in no event shall the term of this Agreement be renewed hereunder if and to the
extent either party delivers to the other written notice of his or its intent to
not renew this Agreement at least one hundred and eighty (180) days prior to the
end of the Initial Term or any succeeding Renewal Term (as the case may be)
(the ”Notice of Nonrenewal”)); or
 
(b)           Termination Date.  The term Termination Date (as such phrase is
defined in Section 1.5 of this Agreement).
 
The period from the Effective Date to the earlier to occur of either the
Expiration Date or Termination Date shall be hereinafter referred to as the
“Employment Term.”  Notwithstanding the foregoing, in no event shall this
Agreement be or otherwise become effective at any time or on any date other than
upon and coincident with the effective date of the PAA (as defined below).
 

--------------------------------------------------------------------------------


 
                1.4 Compensation and Benefits.
 
1.4.1 Base Salary.  In consideration of the services rendered to Company
hereunder by Executive and Executive's covenants, Company agrees to pay
Executive during the Employment Term a salary at the annual rate of Two Hundred
Forty Five Thousand Dollars ($245,000)(the “Base Salary”), subject to upward
adjustments as set forth in the next sentence, less statutory deductions and
withholdings, payable in accordance with Company's regular payroll
practices.  Executive's Base Salary shall be increased (a) automatically as of
and coincident with each anniversary date by the year-over-year increase in the
cost of living index, if any, as determined by the Bureau of Labor Statistics
and  (b) in the case where Executive is required to relocate his Employment Base
by more than fifty (50) miles outside of the Pittsburgh, Pennsylvania
metropolitan statistical area (a “Relocation”), by the greater of either an
additional 10% of Base Salary or the differential between the cost of living
index for Executive’s Employment Base from which he is being required to
relocate over the cost of living index for Employment Base to which Executive
may be required to relocate.    For purposes of this Agreement, the phrase
“Employment Base” shall mean the location at which Executive performs or is to
perform substantially all of his Services.  Notwithstanding any provision in
this Agreement to the contrary, Seventy-Five Thousand Dollars ($75,000) of the
Base Salary shall be accrued and not be paid until Company shall have completed
the Milestone I (as defined below)(the “Accrued Base Salary”), at which time
Company shall (a) pay Executive thereafter his entire Base Salary and (b) pay in
lump sum to Executive within thirty (30) days thereafter his Accrued Base
Salary.
 
1.4.2 Bonus.  In addition to the Base Salary, during the Employment Term,
Executive shall be entitled to the following bonus payments:
 
(a)           Initial Bonus.  Executive shall be paid the amount of Fifty One
Thousand Dollars ($51,000), to be paid as follows:  Twelve Thousand Dollars
($12,000) within ten (10) calendar days of the Initial Closing (as such phrase
is defined in that certain agreement entitled “Placement Agency Agreement,”
entered into of even date herewith by and between New Castle Financial Services,
LLC and Company)(the “PAA”); and Thirty Nine Thousand Dollars ($39,000) within
thirty (30) days following the date on which Company satisfied Milestone II (as
defined below); provided, however, of the $39,000, Nine Thousand Dollars
($9,000) shall be paid not later than the first anniversary of the Effective
Date (the “Initial Bonus”).
 
(b)           Revenue Percentage Bonuses.  Executive is to be paid a bonus in
accordance with the formula described in Exhibit B, entitled “Revenue Percentage
Bonuses”)(the “Revenue Percentage Bonuses”), which Exhibit is attached hereto
and made a part hereof.
 
(c)           Other Bonuses.  Executive shall be entitled to such other bonuses
from time to time as Company’s board of directors may determine (the “Other
Bonuses”)(together with the Initial Bonus and Revenue Percentage Bonus, the
“Bonuses”).
 
(d)           Definitions.  For purposes of this Agreement, the following terms
and phrases shall have the following meaning:
 
(i)           “Milestone I” shall mean the date on which Company shall have
raised an aggregate of Four Million Five Hundred Thousand Dollars ($4,500,000)
in equity financing following the Effective Date;
 
(ii)           “Milestone II” shall mean the date on which Company shall have
raised an aggregate of Three Million Dollars ($3,000,000) in equity financing
following the Effective Date.
 
1.4.3 Nonqualified Stock Options.  In addition to any and all other compensation
described under this Agreement, Company and Executive shall enter into of even
date herewith a Nonqualified Stock Option Agreement (the “Stock Option
Agreement”), pursuant to which Executive shall be granted the right to purchase
that number of shares of Company common stock and on such terms and conditions
are described therein.
 
1.4.4 Benefits Package.  Company intends to provide for its employees generally
a plan of medical and disability insurance, in which Executive will participate,
provided that such plan may be obtained at a reasonable cost as determined by
Company’s board of directors.
 
1.4.5 Vacation and Personal Leave.  Executive shall be entitled to twenty (20)
calendar business days paid vacation, in accordance with the vacation accrual
schedule, if any, set forth in Company's Employee Handbook.  Additionally,
Executive shall be entitled to take personal leave up to a maximum of fifteen
(15) calendar business days for each year of this Agreement, such days being
utilized for observance of Shabbat and Orthodox Jewish religious holidays or
sick leave, which days may not be accrued or otherwise carried over from year to
year.
 
1.4.6 Expenses.  Company shall, upon receipt from Executive of supporting
receipts to the extent required by applicable income tax regulations and
Company's reimbursement policies, reimburse Executive for all out-of-pocket
business expenses reasonably and actually incurred by Executive in connection
with his employment hereunder and consistent with Company policies.  In addition
to the foregoing, Company shall reimburse Executive for out-of-pocket expenses
reasonably and actually incurred by him, to include costs associated with
assisting in finding a job for his spouse, for a Relocation, with amounts in
excess of Five Thousand Dollars ($5,000) requiring Company’s prior written
consent, which consent shall not be unreasonably withheld.
 

--------------------------------------------------------------------------------


 
1.5.1 Termination Date.  Executive's employment and this Agreement (except as
otherwise provided hereunder) shall terminate upon the first to occur of any of
the following, at the time set forth therefore (the “Termination Date”):
 
1.5.1.1 Mutual Termination.  At any time by the mutual written agreement of
Company and Executive;
 
1.5.1.2 Death or Disability.  Immediately upon the death of Executive or a
determination by Company that Executive has ceased to be able to perform the
essential functions of his duties, with or without reasonable accommodation, for
a period of not less than ninety (90) consecutive days, due to a mental or
physical illness or incapacity (“Disability”) (termination pursuant to this
Section being referred to herein as termination for “Death or Disability”);
 
1.5.1.3 Voluntary Termination By Executive.   Four (4) weeks following
Executive's written notice to Company of termination of employment; provided,
however, that Company may waive all or a portion of such notice period and
accelerate the effective date of such termination (and the Termination Date)
(termination pursuant to this Subsection being referred to herein as “Voluntary”
termination);
 
1.5.1.4 Termination For Cause By Company.  Immediately following notice of
termination for “Cause” given by Company (as defined below) and failure by
Executive to cure, if applicable, with such notice specifying such Cause
(termination pursuant to this Subsection being referred to herein as termination
for “Cause”)(As used herein, “Cause” means (i) termination based on Executive's
conviction or entry of a plea of guilty for any crime constituting a felony in
the jurisdiction in which committed, any crime involving moral turpitude
(whether or not a felony), or any other violation of criminal law involving
dishonesty or willful misconduct that materially injures Company (whether or not
a felony)(notwithstanding the forgoing, if Executive is named as a target of an
investigation into or otherwise indicted for any such crimes, then Company shall
have the right to suspend both Executive from having the right to perform his
duties under this Agreement and Company’s obligation to pay Executive any and
all compensation, including, without limitation, Base Salary, any and all
Bonuses and benefit continuation, otherwise due to him until such time as
Executive is cleared or otherwise determined not guilty of any such allegations,
in which event all such performance obligations shall be reinstated for the
remaining Term of this Agreement and all such compensation that went unpaid as a
result thereof shall be paid to Executive in lump sum within thirty (30) days
thereafter); (ii) Executive's substance abuse that in any manner interferes with
the performance of his duties; (iii) Executive's failure or refusal to (A)
follow the lawful and proper directives of the Board or Executive's
supervisor(s) that are within the scope of Executive's duties and Executive's
failure to cure the same within thirty (30) days following written notice
thereof or (B) comply in all material respects with Company's written policies,
including, without limitation, relating to its employment of personnel, handling
of confidential information or trade secrets and trading in its securities and
Executive's failure to cure the same within thirty (30) days following written
notice thereof; (iv) Executive's material breach of this Agreement or any other
agreement entered into with Company in connection with Company's confidential
information, trade secrets or other property and Executive's failure to cure the
same within thirty (30) days following written notice thereof; or (v) misconduct
by Executive that has or could materially discredit or damage Company and
Executive's failure to cure the same within thirty (30) days following written
notice thereof);
 
1.5.1.5 Termination Without Cause By Company.  Notwithstanding any other
provision in this Agreement to the contrary, including, but not limited to
Section 1.3 above, Company may terminate without Cause Executive's employment
under this Agreement two (2) weeks following its notice of such termination;
provided, however, that during any such period, Company may suspend, with no
reduction in pay or benefits, Executive from his duties as set forth in this
Agreement (including, without limitation, Executive's position as Executive Vice
President and Director of Research & Development and his Services relating
thereto) (termination pursuant to this Subsection being referred to herein as
termination “Without Cause”);
 
1.5.1.6 Termination For Good Reason by Executive.  At the election of Executive
for Good Reason.  A “Good Reason” shall occur only if:
 
1.5.1.6.1 Either Executive's compensation or benefits as described under this
Agreement is reduced, discontinued or otherwise adversely affected without his
prior written consent; or
 
1.5.1.6.2 Company fails to perform timely any of its material obligations under
or otherwise engages in any other act or omission in material breach of this
Agreement and fails to cure the same within thirty (30) days following written
notice thereof.
 
Prior to invoking a “Good Reason” termination, Executive must first notify
Company of the grounds for the “Good Reason” termination and permit Company,
within thirty (30) days after receipt of such notice, an opportunity to cure.
 
1.5.1.7 Other Remedies.  Termination pursuant to Section 1.5.1.4 above shall be
in addition to and without prejudice to any other right or remedy to which
Company may be entitled at law, in equity, or under this Agreement.
 

--------------------------------------------------------------------------------


 
1.6 Severance and Termination.
 
1.6.1 Voluntary Termination, Termination for Cause, or Termination for Death or
Disability.  In the case of a termination of Executive's employment hereunder by
mutual agreement under Section 1.5.1.1, for Death or Disability in accordance
with Section 1.5.1.2 above, or Executive's Voluntary termination of employment
hereunder in accordance with Section 1.5.1.3 above, or a termination of
Executive's employment hereunder for Cause in accordance with Section 1.5.1.4
above, (a) Executive shall not be entitled to receive payment of, and Company
shall have no obligation to pay, any severance or similar compensation
attributable to such termination, other than the Executive Note,  Base Salary
earned but unpaid, accrued but unused vacation or personal leave days to the
extent required by Company's policies, vested benefits under any employee
benefit plan, and any unreimbursed expenses pursuant to Section 1.4.6 hereof
incurred by Executive as of the Termination Date, and (b) Company's obligations
under this Agreement shall immediately cease.
 
1.6.2 Termination Without Cause by Company, or For Good Reason by
Executive.  Subject to the provisions set forth in this Agreement, in the case
of a termination prior to the fourth anniversary of the Effective Date of
Executive's employment hereunder Without Cause in accordance with Section
1.5.1.5 or for Good Reason by Executive in accordance with Section 1.5.1.6
above, (a) Company shall pay, and Company shall continue to pay Executive's Base
Salary (in the case where Executive’s employment is terminated by him for Good
Reason due to a reduction in his Base Salary without his consent, then Base
Salary in this circumstance shall mean that amount paid as such prior to any
such reduction) and Executive shall continue to be eligible to receive all
benefits provided pursuant to Section 1.4.4 for a period ending on the fourth
anniversary of the Effective Date and the Revenue Payment Bonuses for such
period and on such terms and conditions as such payments were awarded at the
time of grant  (hereinafter the “Severance Payments”); provided that for the
avoidance of doubt, Severance Payments shall not include any Other Bonuses; and
(b) all unvested stock options held by Executive shall immediately vest.  Any
such Severance Payments shall be payable in installments in accordance with
Company's normal payroll practices and subject to the tax withholding specified
in Section 1.4.1 above, as full, final and complete satisfaction of its
obligations under this Agreement, and Executive shall have no further claims
against Company for any further compensation whatsoever, other than the
continuation of any employee welfare benefits as may be and to the extent
required by law.
 
1.6.3 Severance Conditioned on Release of Claims. Unless it otherwise elects to
waive any such condition precedent, Company's obligation to provide Executive
with the Severance Payment set forth in Section 1.6.2 is contingent upon
Executive's and Company's execution of that certain Form of Release, a copy of
which is attached hereto and marked as Exhibit “C” (the “Release”).  If
Executive fails to sign the Release within twenty-one (21) days of receipt of
notice of termination pursuant to Section 1.5.1.5, or subsequently rescinds the
Release, Executive shall not be entitled to receive Severance Payments pursuant
to Section 1.6.2 and Section 1.6.3.
 
1.6.4  Mitigation. Executive promises and agrees to use reasonable efforts to
secure substitute employment or other source of income consistent with
Executive's skills, education  and experience (a “Comparable Position”) and
promptly advise Company of the amount and source of any wages or other
compensation received by him from any such Comparable Position during any period
in which Executive is receiving Severance Payments from Company (the “Severance
Period”).  During the Severance Period, such Severance Payments to be provided
to Executive shall be reduced on a dollar-for-dollar basis by any wages or other
compensation actually received by Executive during the Severance Period,
regardless of whether such wages or compensation are from employment,
consulting, or other related activities, from Comparable Positions.
 
1.6.5 WARN Act Offset.  In the event that Executive's termination Without Cause
in accordance with Section 1.5.6 above is covered by the Worker Adjustment
Retraining Notification Act (“WARN”) at the time of Executive's termination, or
is deemed to be covered by WARN retrospectively within 90 days after Executive's
termination, the amount of any Severance Payment or Benefit Continuation
Executive is entitled to receive pursuant to Section 1.6.2 shall be reduced by
an amount equal to any payments Company is required to provide Executive under
WARN or by the amount of pay Executive receives during any portion of WARN's
60-day notice period where Executive does not perform any work for Company.
 
2.           REPRESENTATIONS AND WARRANTIES BY EXECUTIVE
 
Executive represents and warrants to Company that (a) this Agreement is valid
and binding upon and enforceable against him in accordance with its terms, (b)
Executive is not bound by or subject to any contractual or other obligation that
would be violated by his execution or performance of this Agreement, including,
but not limited to, any non-competition agreement presently in effect, and (c)
Executive is not subject to any pending or, to Executive's knowledge, threatened
claim, action, judgment, order, or investigation that could adversely affect his
ability to perform his obligations under this Agreement or the business
reputation of Company.  Executive has not entered into, and agrees that he will
not enter into, any agreement either written or oral in conflict herewith.
 
3.  
MISCELLANEOUS

 
3.1 Notices.  All notices, requests, and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission with answer back
confirmation or mailed (postage prepaid by certified or registered mail, return
receipt requested) or by overnight courier to the parties at the following
addresses or facsimile numbers:
 

--------------------------------------------------------------------------------


 
If to the Executive, to:


Alexander Krichevsky
301 N. Pasadena Drive
Pittsburgh, PA 15215


If to Company, to the Board at the following address:


Omnimmune Corp.
4600 Post Oak Place, Suite 352
Houston, Texas 77027
Attn:  Board of Directors


With copy to:


Frank McDaniel, Esq.
McDaniel & Henry, LLP
PO Box 681235
Marietta, Georgia  30067-0021


All such notices, requests and other communications will (a) if delivered
personally to the addresses as provided in this Section be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided in this Section be deemed given upon receipt, and (c) if delivered by
mail in the manner described above to the addresses as provided in this Section
be deemed given upon receipt (in each case regardless of whether such notice,
request, or other communication is received by any other person to whom a copy
of such notice, request or other communication is to be delivered pursuant to
this Section).  Any party from time to time may change its address, facsimile
number, or other information for the purpose of notices to that party by giving
written notice specifying such change to the other parties hereto.


3.2 Authorization to be Employed.  This Agreement, and Executive's employment
hereunder, is subject to Executive providing Company with legally required proof
of Executive's authorization to be employed in the United States of America.
 
3.3 Entire Agreement.  This Agreement, together with the Statement, the Release
Agreement, the Stock Option Agreement and Executive Note (all of which being
entered into by and between Company and Executive of even date herewith (with
the Executive Note being dated as of March 1st, 2008)), supersedes any and all
prior discussions and agreements between the parties with respect to the subject
matter hereof and contains the sole and entire agreement between the parties
hereto with respect thereto.  In particular, except for claims arising under the
Executive Note, Executive hereby and forever releases and discharges Company and
each Affiliate thereof from any and all causes of action, actions, affirmative
defenses, defenses, counterclaims, judgments, liens, indebtedness, damages,
losses, claims, liabilities  and demands of every kind and character, whether
known or unknown, liquidated or unliquidated, suspected or unsuspected, existing
or prospective, from the beginning of time through and including the Effective
Date arising from, under or in connection with that certain consulting agreement
entered into by and between Company and Executive dated as of the 15th day of
January 2001.
 
3.4 Survival.  The parties hereby acknowledge and agree that, notwithstanding
any provision of this Agreement to the contrary, their respective obligations
pursuant to Sections 1.6 2, 3 and the Statement shall survive the termination of
this Agreement, the Employment Term and/or the Executive's employment with
Company.
 
3.5 Waiver.  Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition.  No waiver by any party
hereto of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.  All remedies, either under
this Agreement or by law or otherwise afforded, will be cumulative and not
alternative.
 
3.6 Amendment.  This Agreement may be amended, supplemented, or modified only by
a written instrument duly executed by or on behalf of each party hereto.
 
3.7 No Third Party Beneficiary.  The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and Company's successors or
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other person.
 

--------------------------------------------------------------------------------


 
3.8 No Assignment; Binding Effect.  This Agreement shall inure to the benefit of
any successors or assigns of Company.  Executive shall not be entitled to assign
his obligations under this Agreement.
 
3.9 Headings.  The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
 
3.10 Severability.  Company and Executive intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law.  Accordingly,
if a court of competent jurisdiction determines that the scope and/or operation
of any provision of this Agreement is too broad to be enforced as written,
Company and Executive intend that the court should reform such provision to such
narrower scope and/or operation as it determines to be enforceable.  If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, and not subject to reformation, then
(a) such provision shall be fully severable, (b) this Agreement shall be
construed and enforced as if such provision was never a part of this Agreement,
and (c) the remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected by illegal, invalid, or unenforceable
provisions or by their severance.
 
3.11 Governing Law and Jury Trial.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF PENNSYLVANA APPLICABLE TO
CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMMERCIAL MATTERS, INCLUDING EMPLOYMENT AGREEMENTS, ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES (IF ANY) BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR MATTERS RELATED
HERETO.
 
3.12 Jurisdiction.  The parties hereby consent to the personal jurisdiction and
venue of any court physically located within the County of Allegheny,
Pennsylvania in connection with any legal or equitable action between the
parties arising out of or in connection with this Agreement.
 
3.13 Counterparts.  This Agreement may be executed in any number of counterparts
and by facsimile, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
3.14 Opportunity to Obtain Counsel.  In connection with the preparation of this
Agreement, Executive acknowledges and agrees that: (a) this Agreement was
prepared by legal counsel to Company (the “Law Firm”) solely on behalf of
Company and not on behalf of Executive; (b) Executive has been advised that his
interests may be opposed to the interests of Company and, accordingly, the Law
Firm's representation of Company in the preparation of this Agreement may not be
in the best interests of Executive; and (c) Executive has been advised to retain
separate legal counsel.  Executive warrants and agrees that he has had a
reasonable opportunity to obtain independent legal counsel with regard to the
terms and conditions of this Agreement, and has read and fully understands the
terms and conditions of this Agreement.  If Executive elects not to consult with
any such counsel, he has done so freely and of his own volition.  By signing
this Agreement, Executive is affirming that he has freely and of Executive's own
volition acknowledged and agreed to all terms and conditions contained in this
Agreement.
 
3.15 Construction and
Interpretation.                                                                                     Should
any provision of this Agreement require judicial interpretation, the parties
hereto agree that the court interpreting or construing the same shall not apply
a presumption that the terms hereof shall be more strictly construed against one
party by reason of the rule of construction that a document is to be more
strictly construed against the party that itself, or through its agent, prepared
the same, and it is expressly agreed and acknowledged that Company and Executive
and each of his and its representatives, legal and otherwise, have participated
in the preparation hereof.
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first set forth above.


COMPANY


Omnimmune Corp.


Signature:        /s/ Harris A. Lichtenstein
Printed Name:  Harris A. Lichtenstein
Title:                  President                                           




EXECUTIVE






Signature:  /s/ Alexander Krichevsky
Printed Name: Alex Krichevsky, DVM, Ph.D.









--------------------------------------------------------------------------------




 
EXHIBIT A








Statement of Additional Terms and Conditions Relating to Employment Agreement


See attached Form of Agreement.
 
 

--------------------------------------------------------------------------------






Exhibit A


OMNIMMUNE, INC.


STATEMENT
OF ADDITIONAL TERMS AND CONDITIONS
RELATING TO EMPLOYMENT AGREEMENT




THIS STATEMENT OF ADDITIONAL STANDARD TERMS AND CONDITIONS RELATING TO
EMPLOYMENT AGREEMENT (together with Attachment 1, entitled “Assignment,” the
"Agreement") is made a part of and incorporated into that certain Employment
Agreement made and entered into of even date herewith by and between Omnimmune
Corp., a Texas corporation ("Omnimmune”), and Alex Krichevsky, DVM, Ph.D.
("Executive")(the “Employment Agreement”).  Except as otherwise defined herein,
all capitalized terms and phrases shall have the meaning ascribed thereto in the
Employment Agreement.  Omnimmune and Executive are sometimes collectively
referred to in this Agreement as the “Parties.”




OMNIMMUNE


Authorized Signature: /s/ Harris A.
Lichtenstein________                                                                                                                     
Printed Name:  Harris Lichtenstein, Ph.D
Position: President




EXECUTIVE
 
Signature: /s/ Alex Krichevsky                                        
Printed Name: Alex Krichevsky, DVM, Ph.D.
 
 
 

TERMS AND CONDITIONS OF THIS AGREEMENT BEGIN ON THE FOLLOWING PAGE.
 
 
 

--------------------------------------------------------------------------------


 
TERMS AND CONDITIONS


In consideration of the benefits each Party receives as a result of and under
the Employment Agreement and relationship created thereby, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound by this
Agreement, hereto hereby agree as follows:


1.           Definitions.  For purposes of this Agreement, the following terms
and phrases shall have the meaning ascribed thereto:


“Affiliate” shall mean, with respect to any Persons, (a) any Person directly or
indirectly controlling, controlled by or under common control with such Person;
(b) any Person owning or controlling 10% or more of the outstanding voting
interests of such Person; (c) any officer, director, general partner, member or
manager of such Person; or (d) any Person who is an officer, director, general
partner, trustee, member or holder of 10% or more of the voting interests of any
Person described in clauses (a) through (c) of this sentence; and (e) any entity
with which Company or any Affiliate thereof as otherwise defined in clauses (a)
through (d) hereof shall have a management agreement pursuant to which Company
or such Affiliate has the right to manage the business aspects of such entity’s
operations;


“Company Products” shall mean any and all (i) Developments made, conceived or
created by Executive and relating, to the Restricted Business at the time of
execution of this agreement and during the term of this agreement and (ii) Work
Products.


“Confidential Information” shall mean any and all proprietary and confidential
technical and nontechnical data, information, agreements, documents or other
property of Company or any Affiliate thereof, other than "Trade Secrets," and
Proprietary Rights thereto, which is of tangible or intangible value to Company
or any Affiliate thereof and is not public information or is not generally known
or available to Company’s competitors, but is known only to Company or its
Affiliates and their employees, independent contractors or agents to whom it
must be confided in order to apply it to the uses intended, including, without
limitation, all business methods, practices and concepts; business and financial
information and records, including, without limitation, accounting records, tax
returns, financial statements, projections, forecasts or other budgets, other
financial data or plans, business plans and strategies; product plans, customer
lists and other customer-related information; vendor or supplier lists and other
vendor or supplier-related information; computer or data base files; passwords
or other access codes; software programs, language, algorithms, codes; reports;
analyses; notes; interpretations; formulae, processes, technology, inventions,
patents, and the Proprietary Rights thereto; the terms of this Agreement and any
other agreement between the Parties; Company Products and Moral Rights.


“Developments” shall mean any ideas, concepts, invention, modification,
discovery, design, development, improvement, process, work of authorship,
algorithm, documentation, formula, data, technique, know-how, source code and
object code and other computer codes and software programs, technology,
research, know-how and other Intellectual Property any and all Proprietary
Rights therein or thereto (whether or not patentable or registerable under
copyright, trademark or similar statutes or subject to analogous protection);
provided, however, that in no event shall the term “Developments” include the
Excluded Property.


“Engagement Period” shall mean that period commencing with the Engagement Date
and ending as of and coincident with the date on which Executive’s employment
with Company shall terminate.


“Engagement Date” shall mean the fifteenth (15th) day of January 2001, which was
the effective date of Executive’s Consulting Agreement with Company.


“Excluded Property” shall mean those items of personal property either owned by
Executive or to which Executive has exclusive rights and listed on Schedule "1,"
entitled "Excluded Property," which is attached hereto and made a part hereof.


“Intellectual Property” shall mean all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how, show
how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including source code, executable
code, data, databases, and related documentation), (g) all material advertising
and promotional materials, (h) all other proprietary rights, and (i) all copies
and tangible embodiments thereof (in whatever form or medium).


“Licensed Property” shall mean that property referenced in Schedule 1, entitled
“Licensed Property.”


“Moral Rights” shall mean all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist's rights,” “droit moral rights,” or the like.



--------------------------------------------------------------------------------


 
“Person” shall mean any individual, partnership, limited partnership, limited
liability partnership, limited liability company, corporation, trust,
association, non-profit or charitable organization or other entity, or an
unincorporated organization, a governmental entity or any department or agency
thereof.


“Proprietary Rights” shall mean all patent rights, copyrights, sui generis
rights, trade secrets, mask work rights, and other Intellectual Property rights
throughout the world.


“Restricted Business” shall mean any endeavors in the field relating to the
diagnosis,
prognosis, prevention and treatment of cancer in humans, until changed by vote
of the board in connection with the acquisition by the Company of other
technology outside the stated field that costs or has a budget allocation of at
least 10% of the assets or annual budget of the Company, or in connection with
the acquisition of the Company or all or substantially of the assets of the
Company, etc.


"Trade Secrets" shall mean information, including, but not limited to,
Confidential Information, that:  (a) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy (to the extent that
applicable law mandates a definition of "trade secret" inconsistent with the
foregoing definition, then the foregoing definition shall be construed in such a
manner as to be consistent with the mandated definition under applicable law).


“Work Product” shall mean all of Executive’s right, title, and interest in and
to any and all Developments (and all Proprietary Rights with respect thereto),
whether or not patentable or registrable under copyright or similar statutes,
that was or is developed, made, conceived or reduced to practice or learned by
Executive, either alone or jointly with others, during the period of Executive’s
employment or engagement  with Omnimmune dating from the Engagement Date or
within twelve (12) months after termination of such employment or engagement
which relate to, arise in connection with or are otherwise derived from the
scope of Executive’s Services (as such term is defined in the Employment
Agreement).


2.           Restrictive Covenants.


(a) Nondisclosure.  Executive acknowledges that he may be exposed to certain
Confidential Information and Trade Secrets and the Proprietary Rights thereto
during the Employment Period, and his unauthorized use or disclosure of such
information, data or rights could cause immediate and irreparable harm to
Omnimmune.  Accordingly, except to the extent that he is required to use such
property, information, technology or data to perform his obligations as an
employee of Omnimmune, Executive agrees that he shall not (and shall take full
responsibility for ensuring that none of his agents), without the express and
duly authorized written consent of Omnimmune, redistribute, market, publish,
disclose or divulge to any other Person, or use or modify for use, directly or
indirectly in any way for any Person (i) any of Omnimmune’ Confidential
Information and Proprietary Rights thereto during his Employment Period and for
a period of three (3) years immediately thereafter; and (ii) any of Omnimmune'
Trade Secrets and Proprietary Rights thereto at any time during which such
information shall constitute a Trade Secret (whether before, during or after
termination of the Employment Period).


(b)  Arbitration of Executive’s Claims.  If, upon separation from Company,
Executive claims to own or retain any rights in Company Products and such claim
or claims are disputed by Company (the “Dispute”), then the Parties agree to
submit the Dispute to arbitration in which each party will appoint one
arbitrator and together, appoint a third one.  The arbitrator will hear the
facts within forty-five days and render their definitions and findings and
binding decision within a total of ninety days from the initiation of the
arbitration.


(c)  Exception to Confidentiality Obligation.  The confidentiality obligations
hereunder shall not apply to information that can be demonstrated by Executive
to:


(i) have been developed independently by or known to Executive prior to
execution of this Agreement and not otherwise assigned, transferred or otherwise
conveyed to Company under this Agreement or any other agreement;


(ii) not have been acquired, directly or indirectly, by Executive from the
Company or from a third party under an obligation of confidence and limited use;


(iii) have been rightfully received by Executive in accordance with this
Agreement after disclosure to Company from a third party who did not require
Executive to hold it in confidence or limit its use and who did not acquire it,
directly or indirectly, from the Company under a continuing obligation of
confidence;


(iv) have been in the public domain as of the date of this Agreement, or comes
into the public domain during the term of this Agreement through no fault of
Executive; or


(v) to be required to be disclosed by a governmental or other regulatory body or
by action of law.


(d)           Limitation on Solicitation of Customers and Personnel. During the
Employment Period and for a period of two (2) years immediately thereafter,
Executive shall not, directly or indirectly, alone or in conjunction with any
other Person, (i) solicit any actual or actively sought prospective client or
customer of Omnimmune with whom or which Executive had material contact during
the Engagement Period or with respect to whom or which Executive was provided
Confidential Information by Omnimmune during the Employment Period (a “Omnimmune
Customer”) for the purpose of providing such Omnimmune Customer products or
services that are substantially similar to or competitive with the Restricted
Business, (ii) solicit any employee, other personnel or independent contractor
of Omnimmune (a “Protected Person”) for the purpose of encouraging such
Protected Person to sever an employment, contractual or other relationship with
Omnimmune or (iii) hire or otherwise retain a Protected Person to perform
services of a nature substantially similar to that which such Protected Person
performed for Omnimmune within a one (1) year period prior to any such hiring or
engagement.



--------------------------------------------------------------------------------


 
3.  Assignment of Company Products.


(a)           Omnimmune owns and shall own and Executive hereby agrees to assign
and assigns to Omnimmune any and all Company Products, to the fullest extent
allowable by law, and Executive shall promptly disclose such Company Property to
Omnimmune.    In addition to the foregoing, Executive shall execute of even date
herewith that certain “Assignment,” which is attached hereto and marked as
Attachment “1.”


(b)           Executive further acknowledges that all original works of
authorship that are made by him (solely or jointly with others) during the term
of Executive’s employment or engagement with Omnimmune and that are within the
scope of is employment or engagement and protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act (17
U.S.C. § 101).


(c)           To the extent Executive retains any such Moral Rights under
applicable law, Executive hereby waives such Moral Rights and consents to any
action with respect to such Moral Rights by or authorized by Omnimmune and
specifically grants to Omnimmune the right to alter such Company
Products.  Executive will confirm any such waivers and consents from time to
time as requested by Omnimmune.


4.  Enforcement of Proprietary Rights.


(a)           Executive will assist Omnimmune in every proper way to obtain and
from time to time enforce United States and foreign Proprietary Rights relating
to Company Products in any and all countries.  To that end, Executive will
execute, verify, and deliver such documents and perform such other acts
(including appearances as a witness) as Omnimmune may reasonably request for use
in applying for, obtaining, perfecting, evidencing, sustaining, and enforcing
such Proprietary Rights and the assignment thereof.  In addition, Executive will
execute, verify, and deliver assignments of such Proprietary Rights to Omnimmune
or its designee.  Executive’s obligation to assist Omnimmune with respect to
Proprietary Rights relating to such Company Products in any and all countries
shall continue beyond the termination of Executive’s employment or engagement,
but Omnimmune shall compensate Executive at a reasonable rate after termination
of its employment or engagement for the time actually spent by Executive at
Omnimmune’s request on such assistance.


5.  No Conflicting Obligation.  Executive represents that its performance of all
the terms of this Agreement and as an employee or consultant of Omnimmune does
not and will not breach any agreement between it and any other employer, person
or entity.  Executive has not entered into, and it agrees it will not enter
into, any agreement either written or oral in conflict herewith.  Executive
shall, during the term of its employment or engagement, diligently promote the
interests of Omnimmune.  Executive shall serve Omnimmune to the best of its
ability, faithfully, honestly, diligently and efficiently.


6.  Return of Company Documents.  When Executive’s employment with or engagement
by Omnimmune ceases for any reason (or no reason), Executive will promptly
deliver to Omnimmune all drawings, notes, memoranda, specifications, devices,
formulas, and documents, together with all copies thereof, and any other
material (and regardless of whether any of the foregoing is kept in physical or
electronic form) containing or disclosing any Confidential Information and Trade
Secrets, including, without limitation, Company Products and Proprietary Rights
relating thereto of Omnimmune.  Executive further agrees that any property
situated on Omnimmune’s premises and owned by Omnimmune, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice.


7.  [Reserved.]


8.  Remedies; Damages, Injunctions and Specific Performance.It is expressly
understood and agreed that the covenants, agreements and services to be rendered
and performed by Executive under this Agreement shall survive any termination or
expiration of this Agreement, whether voluntary or involuntary, with or without
cause, and are special, unique, and of an extraordinary character.  In the event
of any default, breach or threatened breach by Executive of any term, provision
or Section of this Agreement to be performed by Executive, Omnimmune shall be
entitled, if it so elects, to institute and prosecute proceedings in any court
of competent jurisdiction, either at law or in equity, and shall be entitled to
such relief as may be available to it pursuant hereto, at law or in equity,
including, without limitation:  (a) damages for any breach of this Agreement;
(b) an order for the specific performance hereof by Executive; or (c) an order
enjoining Executive from breaching such provisions, without bond and without
prejudice to any other rights and remedies that Omnimmune may have for a breach
of this Agreement.


9.  Tolling.  Executive hereby expressly acknowledges and agrees that in the
event the enforceability of any of the terms of this Agreement shall be
challenged in court or pursuant to arbitration and Executive is not enjoined
(either temporarily or permanently) from breaching any of the restraints set
forth in this Agreement, then if a court of competent jurisdiction or
arbitration panel finds subsequently that the challenged restraint is
enforceable, the time period of the restraint shall be deemed tolled upon the
filing of the lawsuit challenging the enforceability of the restraint until the
dispute is finally resolved and all periods of appeal have expired.



--------------------------------------------------------------------------------


 
10. Ancillary Agreement.  This Agreement shall be construed as an agreement
ancillary to that certain Employment Agreement entered into of even date
herewith and by and among Omnimmune and Executive (to which this Agreement is
attached as Exhibit A (the “Employment Agreement”), and the existence of any
claim or cause of action of Executive against Omnimmune, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Omnimmune of this Agreement.


11. Binding Effect and Assignability.  The rights and obli­gations of Omnimmune
under this Agreement shall inure to the benefit of and shall be binding upon any
affiliate, successor or assign of or to the business of Omnimmune.  Neither this
Agreement nor any rights or obligations of Executive shall be transferable or
assignable by Executive without Omnimmune's prior written consent, and any
attempted transfer or assignment hereof by Executive not in accordance herewith
shall be null and void.


12. Severability.  All Sections, sub-Sections, paragraphs, terms and provisions
of this Agreement are severable, and the unenforceability or invalidity of any
of the terms, provisions, Sections, sub-Sections or paragraphs of this Agreement
shall not affect the validity or enforceability of the remaining terms,
provisions, Sections, sub-Sections or paragraphs of this Agreement, but such
remaining terms, provisions, Sections, sub-Sections or paragraphs shall be
interpreted and construed in such a manner as to carry out fully the intention
of the Parties.


13. Captions and Counterparts.  The Section headings in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
hereof.  This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which shall together
constitute one and the same instrument.


14. Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given on the date of
service if personally served or if telecopied (if telecopied on a business day
and during business hours at the place of receipt and if receipt is confirmed)
or three (3) days after mailed if mailed by reputable international overnight
delivery service, postage prepaid and in any event addressed to the address set
forth in the signature clause to this Agreement or to such other address as
shall be designated by written notice issued pursuant hereto.


15. Waiver.  The waiver by any party to this Agreement of a default or breach of
any Section, sub-Section or provision of this Agreement shall not operate or be
construed as a waiver of any prior or subsequent default or breach of the same
or of a different Section, sub-Section or provision by any party hereto.


16. Governing Law and Waiver of Jury Trial.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMMERCIAL MATTERS, INCLUDING EMPLOYMENT AGREEMENTS, ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES (IF ANY) BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR MATTERS RELATED
HERETO.


17.  Entire Agreement.  This Agreement, together with the Employment Agreement
to which this Agreement is attached as Exhibit A and entered into between the
Omnimmune and Executive, contains the complete agreement concerning the
employment arrangement between Omnimmune and Executive as of the date hereof.


18.  Construction and Interpretation.  Should any provision of this Agreement
require judicial interpretation, the parties hereto agree that the court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against the
party that itself, or through its agent, prepared the same, and it is expressly
agreed and acknowledged that Omnimmune and Executive and each of his and its
representatives, legal and otherwise, have participated in the preparation
hereof.
 

 

--------------------------------------------------------------------------------


 
SCHEDULE 1
EXCLUDED & LICENSED PROPERTY


Excluded Property.


The use of Intellectual Property that was owned by Executive before the
Effective Date within the field of veterinary medicine and has not been assigned
or otherwise licensed either (a) by Executive to (i) Company or (ii) a Person
from which Company has in turn licensed such Intellectual Property or (b) by a
third party to Company.


Licensed Property.


If during the Term (as defined in the Employment Agreement) Executive develops
Intellectual Property that may be used within the fields of both veterinary
medicine (the “Veterinary IP”) and human medicine, then Executive shall have the
first right of refusal (which right shall lapse if not exercised within 30 days
following notice by Company to Executive of its intent to license the Veterinary
IP to third parties) to use the Veterinary IP within the field of veterinary
medicine only in consideration for a royalty payment in the amount of 3% of
gross revenue (e.g., licensing or sublicensing fees, lump sum payments, whether
in cash or other property) derived therefrom.
 
 

--------------------------------------------------------------------------------


 
ATTACHMENT 1


ASSIGNMENT


FOR the sum of One Dollar ($1.00), and other good and valuable consideration,
the receipt of which is hereby acknowledged,  I/we, the undersigned, do hereby:


SELL, ASSIGN AND TRANSFER to Omnimmune Corporation (the “Assignee”), a
corporation organized and doing business under the laws of Texas, having a place
of business at 4600 Post Oak Place, Suite 152, Houston, Texas 77027, the entire
right, title and interest for the United States and elsewhere throughout the
world in and to the “Tier 1 Old Technology” as that term is defined in the
Consulting Agreement executed by Assignee on January 15, 2001, including all
rights and ownership in and to the hCG-related inventions, including any cell
lines and monoclonal antibodies, whether patented, patentable, or unpatentable,
as well as any patents and patent applications and any continuations, divisions,
and/or continuations-in-part thereof and corresponding foreign applications,
owned by Assignor and/or to which Assignor claims equitable interests in the
fields of human fertility control and diagnosis and/or treatment of cancer in
humans.  This assignment extends to all Tier 1 Old Technology owned by Assignor
and/or to which Assignor claims equitable ownership including, but not limited
to,


a.           the GK-1 cell line and monoclonal antibodies,


b.           the B-151 and B-152 cell lines and monoclonal antibodies as
described in and including U.S. provisional application No. 60/128,845,
DETECTION OF CANCER AND ABNORMAL PREGNANCY USING MONOCLONAL  ANTIBODIES SPECIFIC
FOR hCG ISOFORMS,
 


c.           U.S. patent application Serial No. 08/851,515, DIFFERENTIAL
IMMUNOCYTOCHEMICAL DIAGNOSIS OF CANCER USING ANTIBODIES AGAINST hCGß,


d.           International Application No. PCT/US98/24722, DIRECT CYTOTOXIC
ACTIVITY BY ANTI-hCG MONOCLONAL ANTIBODIES, in the event the investigation to be
conducted by the Assignee into the facts of inventorship of that invention
develops evidence indicating that Assignor is an inventor and/or co-inventor of
the invention described and claimed in said application such that the Assignee
must attempt to correct the inventorship of said application with the result
that Assignor has a claim to ownership of said invention and said application;


e.           the method of increasing the viability of anti-hCGß
antibody-producing cell lines described in the AccuReg July 17, 1995 report memo
to Donna Murasko, and


f.           the inventions and disclosures listed in Exhibit A to the letter
dated August 19, 1999 from Scot G. Hamilton to Assignor, which Exhibit is
attached to this Assignment and made a part of this Assignment by this specific
reference, and Assignee’s ownership interest and/or equitable interest in such
inventions and any patent applications pending or issued that are directed to
such inventions.


Provided, however, that only the Tier 1 Old Technology relating to the fields of
human fertility control and the diagnosis and/or treatment of cancer in humans
is being assigned to Assignee by this Assignment;


AUTHORIZE AND REQUEST the Patent and Trademark Office, and the appropriate
authorities for any and all applications for patent in countries foreign to the
United States, to issue any and all such patents granted on such improvements to
the Assignee;
 

--------------------------------------------------------------------------------




AGREE that this Assignment takes the place of the Assignment executed by
Assignor on December 20, 2001, and that in the event of any inconsistency
between the December 20, 2001 Assignment and this Assignment, the provisions of
this Assignment are to control;


WARRANT AND COVENANT that no assignment, grant, mortgage, license or other
agreement affecting the rights and property herein conveyed has been or will be
made to others by the undersigned, and that the full right to convey the same as
herein expressed is possessed by the undersigned; and


COVENANT that, when requested and at the expense of the Assignee, to carry out
in good faith the intent and purpose of this assignment, the undersigned will
execute and deliver to the Assignee all divisional, continuing, substitute,
renewal, reissue, and all other patent applications on any and all such
improvements, execute and deliver to the Assignee all rightful oaths,
declarations, assignments, powers of attorney and other papers, communicate to
the Assignee all facts known to the undersigned relating to such improvements
and the history thereof, and generally do everything possible which the Assignee
shall consider desirable for vesting title to such improvements in the Assignee,
and for securing, maintaining and enforcing proper patent protection for such
improvements.


SAID ASSIGNMENT TO BE BINDING on the heirs, assigns, representatives and
successors of the undersigned and extend to the successors, assigns and nominees
of the Assignee.


                                                         ,
2008                      
Alexander Krichevsky (“Assignor”)                 Date






STATE OF PENNSYLVANIA                             §
 §
COUNTY OF ALLEGHENY                                 §


Before me, the undersigned authority, on this date personally appeared Alexander
Krichevsky, Assignor, known to me to be the person whose name is subscribed to
the foregoing instrument, and acknowledged to me that she executed the same for
the purposes and consideration therein expressed.


Given under my hand and seal this _____ day of _________________, 2008.






Notary Public, State of Pennsylvania


My Commission Expires:                                                      





--------------------------------------------------------------------------------




EXHIBIT B


Revenue Percentage Bonus


In the event that the Company (a) initiates one or more transactions with one or
more third parties during the Term and (b) consummates such transaction or
transactions during the Term or within twenty-four (24) months from the
applicable Termination Date of this Agreement, from which the Company receives
any Revenues (each a “Transaction”), Executive shall be entitled to a revenue
percentage payment equal to two percent (2%) of such Revenues from each such
Transaction, payable to Executive within thirty (30) days of receipt by the
Company of such Revenues (the “Revenue Percentage Payment”). 
 
For the purposes of this Agreement, “Revenues” shall mean the consideration, if
any, paid to the Company or for the Company’s benefit, including, without
limitation, (i) any lump sum payment or series of related lump sum payments from
a third party in consideration for the third party acquiring an interest in the
future revenues of a product or technology owned or controlled by the Company,
and (ii) capital contributions or other payments into partnerships or joint
ventures with the Company by a partner, collaborator or other third party,
whether in cash or in kind (valued at fair market value), in exchange for the
licensing, sublicensing, or transfer of technology, or to develop technology or
products of, or with, the Company, including, without limitation, license fees,
milestone payments and premiums paid on purchases, whether equity or debt, of
the capital stock of the Company, provided, that such premiums shall include
only the amount paid greater than the fair market value of such capital
stock.  For clarification, Executive is also being issued of even date herewith
a Contingent Promissory Note in the amount of $500,000 (the “Executive Note”)
and is an obligation separate and independent from this Agreement, payable in
accordance with its terms from proceeds obtained by the Company whether or not
received during the Employment Term.  Notwithstanding any provision in this
Agreement or the Executive Note to the contrary, Revenue Percentage Payments to
Executive from the Revenues, regardless of how they may otherwise be
characterized or described, shall be allocated first in and to the reduction of
the outstanding balance on the Executive Note.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C


FORM OF RELEASE


See attached Form of Release.
RELEASE AGREEMENT
IN CONNECTION WITH TERMINATION
OF EMPLOYMENT [WITHOUT CAUSE]
[FOR GOOD REASON]


THIS RELEASE AGEEMENT IN CONNECITON WITH TERMINATION OF EMPLOYMENT [WITHOUT
CAUSE][FOR GOOD REASON] (the “Release”) is made and entered into as of the ___
day of ___ 200_ (the “Effective Date”), by and between [____________], a
resident of the State of [______] (“Executive”) and Omnimmune Corp.,
(“Company”), a [Delaware] corporation.  Unless otherwise defined herein,
capitalized terms and phrases shall have the meaning ascribed thereto in the
Employment Agreement (as defined below).


W I T N E S S E T H:


WHEREAS, Executive and Company entered into that certain Executive Employment
Agreement dated as of the ___ day of ____ 2008 (together with the Statement, the
“Employment Agreement”);


WHEREAS, [Company][Executive] has determined to terminate the Employment
Agreement and Executive’s employment thereunder [without Cause][for Good Reason]
(the “Termination”);


WHEREAS, following the Termination Date, Executive is entitled to be paid the
Severance Payment, but only upon and following his execution of this Release;
and


WHEREAS, based on the foregoing, Company has prepared this Release for
Executive’s review and execution, subsequent to which and upon and all terms and
conditions hereof becoming effective, Executive will thereafter become entitled
to be paid the Severance Payments as and to the extent the same are provided
under  the Employment Agreement.


NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.           Severance Payments.  Subject to and conditioned upon this Release
becoming fully effective in all respects following the Termination Date, Company
shall pay to Executive the Severance Payments as and to the extent the same are
provided under the Employment Agreement.  Notwithstanding any provision of this
Release to the contrary, in no event shall this Release have any effect on
either party’s Claims (as defined below) based on acts or omissions occurring
after the date hereof in breach of the Statement or any term or condition of the
Employment Agreement if such term or condition survived the Termination of such
Employment Agreement, with the Statement and such surviving terms and conditions
of the Employment Agreement continuing to be enforceable against the parties
thereto for the applicable period of limitations.


2.           Executive Releases, Waiver, and Covenant Not to Sue.


(a) Release.  As of and coincident with the Effective Date, Executive hereby and
forever releases and discharges Company and Company’s shareholders, officers,
directors, affiliates, agents, successors, assigns and insurers (collectively,
the “Company Released Parties”) from any and all Claims, except as otherwise
provided in Section 1, of this Release, based upon, arising out of or otherwise
relating in any way whatsoever to the Employment Agreement, including, without
limitation, any termination thereof or rights thereunder (the
“Employment-Related Claims”).  The foregoing release shall constitute a complete
and general release of all such Employment-Related Claims, a waiver of such
Claims and a covenant not to sue thereon, and Executive shall be deemed to have
fully, finally, and forever settled, discharged, released, waived, and abandoned
any and all Employment-Related Claims he had, may have had, has or may have, and
the foregoing release shall in all respects and in any event and in all cases be
deemed to release each of the Company Released Parties from any injury, damage,
liability, responsibility, or obligation Executive may have suffered with
respect to the Employment-Related Claims.


 

--------------------------------------------------------------------------------


 
(b) Definition.  For purposes of this Release, “Claim” shall mean any and all
causes of action, actions, affirmative defenses, judgments, liens, indebtedness,
damages, losses, claims, liabilities and demands of every kind and character,
whether known or unknown, suspected or unsuspected, existing or prospective,
from the beginning of time through and including the Termination Date,
including, without limitation, any and all claims, including claims based on,
arising under or otherwise relating to the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act, the
Vietnam Era Veterans Readjustment Act, all other federal or state statutes
regulating military service leaves, and all amendments thereof or any other
relevant or potentially applicable state and federal statutes; past wages or
salaries, emotional distress, personal injuries or damages, disability insurance
or other benefits (except vested retirement benefits), violation of any express
or implied agreement, written or verbal, and any common law duty, including
claims for attorney fees.
 
(c) No Admission.  Executive acknowledges that this Release reflects the
settlement of the Employment-Related Claims that are denied and contested, and
agrees that the settlement reflected by this Release shall not be construed as
an admission of liability, guilt or innocence of Company.
 
(d) Covenant Not to Sue.  Executive agrees that he will never institute any
action for suit-at-law or action against all or any one of the Company Released
Parties, nor institute, prosecute, or in any way aid in the institution or
prosecution of any Employment-Related Claim for damages, costs, loss of
services, expenses, or compensation for or on account of any damage, loss or
injury, either to person or property or both, whether developed or undeveloped,
resulting to or to result, known or unknown, past, present, or future, arising
out of any Employment-Related Claim that is, is to be or has been released under
Release.
 
3.           Company Releases, Waiver and Covenant Not to Sue.


(a) Release.  As of and coincident with the Effective Date, Company hereby and
forever releases and discharges Executive and each affiliate, agent, successor,
assign and insurer thereof (collectively, the “Executive Released Parties”) from
any and all Claims, except as otherwise provided in Section 1, of this Release,
based upon, arising out of or otherwise relating in any way whatsoever to the
Employment-Related Claims.”  The foregoing release shall constitute a complete
and general release of all such Employment-Related Claims, a waiver of such
Claims and a covenant not to sue thereon, and Company shall be deemed to have
fully, finally, and forever settled, discharged, released, waived, and abandoned
any and all Employment-Related Claims it had, may have had, has or may have, and
the foregoing release shall in all respects and in any event and in all cases be
deemed to release each of the Executive Released Parties from any injury,
damage, liability, responsibility, or obligation Company may have suffered with
respect to the Employment-Related Claims.


(b) No Admission.  Company acknowledges that this Release reflects the
settlement of the Employment-Related Claims that are denied and contested, and
agrees that the settlement reflected by this Release shall not be construed as
an admission of liability, guilt or innocence of Executive.
 
(c) Covenant Not to Sue.  Company agrees that it will never institute any action
for suit-at-law or action against all or any one of the Executive Released
Parties, nor institute, prosecute, or in any way aid in the institution or
prosecution of any Employment-Related Claim for damages, costs, loss of
services, expenses, or compensation for or on account of any damage, loss or
injury, either to person or property or both, whether developed or undeveloped,
resulting to or to result, known or unknown, past, present, or future, arising
out of any Employment-Related Claim that is, is to be or has been released under
Release.
 
4.           Executive’s Acknowledgements, Representations and Warranties.  In
executing this Release, Executive acknowledges, represents and warrants the
following:


(a) He was encouraged by Company to consult with an attorney or other advisor of
his choosing regarding the terms and conditions of this Release, and he has
either consulted with an attorney regarding this Release or has intentionally
chosen not to exercise his right to consult with an attorney;


(b) He may revoke this Release at any time within seven consecutive calendar (7)
days of the Effective Date, by delivering to Company’s Chief Executive Officer
written notice of such revocation; but that Company shall have no obligation
whatsoever to pay the Severance Payments until both Executive shall have
delivered a fully executed copy of this Release and such seven (7) day
revocation period shall have lapsed without Executive having exercised such
revocation right;


(c) He has been provided a period of twenty-one (21) days in which to review
this Release prior to signing;


(d) He has read and understands each of the terms and conditions of this
Release;


(e) His actions are voluntary and free from coercion or duress by Company or any
of its representatives; and


(f) He is not in breach and has engaged at no time prior to the Termination Date
in no act or omission that might otherwise constitute a breach of the Employment
Agreement or any other agreement referenced therein.



--------------------------------------------------------------------------------


 
4.           Non-Admission of Liability.  By execution of this Release, each
party specifically denies any wrongdoing as to the other party, and specifically
disclaims any violation of any law, contract, public policy, or the commission
of any tort.


5.           Non-disparagement.  The parties mutually agree that neither will
disparage nor denigrate the other or the others reputation, name or goodwill in
any communication, verbal or written, with any third-party, either during or
after Executive’s employment with Company.


6.           Breach/Tender of Proceeds.  Should Executive violate or breach any
term or condition of this Release or the Employment Agreement and thereafter
fail to cure any such default in accordance with the terms thereof, Company's
obligation to pay the Severance Payments shall terminate upon and coincident
therewith, and Executive shall have no further rights to any such payments
thereafter.  In the event Executive attempts to challenge the enforceability of
this Release, Executive must, as a precondition to bringing such challenge,
tender to Company all monies and other tangible consideration received by him
pursuant to this Release, plus interest, and request Company to retain such
consideration and agree to cancel this Release.  In the event Company does not
accede to any such request to cancel this Release, Company shall so notify
Executive and place such consideration thereafter in an interest-bearing escrow
account pending resolution of any issue over this Release’s enforceability.


7.           Applicable Law.  Unless expressly stated in this Release, the terms
and conditions of the Employment Agreement shall govern this Release as to
matters of involving the handling of any interpretation or disputes between the
parties.


8.           Entire Agreement.  This Release and Employment Agreement, which
agreement (except for those provisions that survive) is terminated as of the
Termination Date, contains the entire understanding of the parties with respect
to the matters set forth herein, and supersedes all previous verbal and written
agreements between them; provided that, for the avoidance of doubt, the terms of
this Release shall not modify the terms of the Employment Agreement unless
specifically set forth in Release.  The terms and conditions of this Release and
Employment Agreement cannot be modified except in a subsequent writing agreed to
and signed by Executive and the Chief Executive Officer of Company.


9.           Counterparts. This Release may be executed in counterparts, each of
which, when executed, shall be an original, and all of which together shall
constitute one and the same agreement.  The signatories may execute this Release
by facsimile counterparts, and a legible facsimile of a signature shall be as
effective as an original signature.


10.           Assignment.  This Release may not be assigned by either party
without the written prior consent of the other party, which consent shall not be
unreasonably withheld, delayed, denied or conditioned.


IN WITNESS WHEREOF, the parties have signed this Release on the dates written
below.




ON BEHALF OF
COMPANY:                                                                  EXECUTIVE:


Omnimmune Corp.


_____________________________                                                     ______________________________
Name:  [_______]                                                                                       
 [__________], individually
Title:  Chief Executive Officer

